Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claims 1-23 are pending.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a diagnostic kit designed for amplifying a cDNA encoding a FGFR-TACC fusion protein, classified C12N 15/62.
II.  Claims 11, drawn to a method of detecting the presence of a FGFR fusion in a human subject by detecting nucleic acid sequence encoding a FGFR fusion protein using hybridization, classified in C12Q 1/6809.
III. Claims 12-16, drawn to a composition for decreasing the expression level or activity of a fusion protein comprising the tyrosine kinase domain of FGFR fused to TACC domain of TACC and inhibitor of fusion protein wherein the inhibitor comprises an antibody that specifically binds to FGFR-TACC fusion protein, classified A61K 39/39558.
IV. Claims 12-17, drawn to a composition for decreasing the expression level or activity of a fusion protein comprising the tyrosine kinase domain of FGFR fused to TACC domain of TACC and inhibitor of fusion protein wherein the inhibitor comprises  small molecule inhibitor that specifically binds to FGFR protein, classification could not be determined because no structure is provided.
V. Claims 12-16, drawn to a composition for decreasing the expression level or activity of a fusion protein comprising the tyrosine kinase domain of FGFR fused to TACC domain of TACC and inhibitor of fusion protein wherein the inhibitor comprises  small molecule inhibitor that specifically binds to TACC protein, classification could not be determined because no structure is provided.
VI. Claims 12-16, drawn to a composition for decreasing the expression level or activity of a fusion protein comprising the tyrosine kinase domain of FGFR fused to TACC domain of TACC and inhibitor of fusion protein wherein the inhibitor comprises an anti-sense RNA that decrease expression of FGFR-TACC fusion polypeptide,  classified A61K 39/39558.
VII. Claims 12-16, drawn to a composition for decreasing the expression level or activity of a fusion protein comprising the tyrosine kinase domain of FGFR fused to TACC domain of TACC and inhibitor of fusion protein wherein the inhibitor comprises an anti-sense DNA that decrease expression of FGFR-TACC fusion polypeptide,  classified A61K 39/39558.
VIII. Claims 12-16, drawn to a composition for decreasing the expression level or activity of a fusion protein comprising the tyrosine kinase domain of FGFR fused to TACC domain of TACC and inhibitor of fusion protein wherein the inhibitor comprises an siRNA that specifically targets FGFR-TACC fusion gene, classified A61K 39/39558.
IX. Claims 18, drawn to a method for decreasing in a subject in need thereof the expression level or activity of a fusion protein comprising the tyrosine kinase domain of an FGFR protein fused to the TACC domain of a TACC protein comprising administering a composition for decreasing the expression level or activity of a fusion protein comprising the tyrosine kinase domain of FGFR fused to TACC domain of TACC and inhibitor of fusion protein wherein the inhibitor comprises an antibody that specifically binds to FGFR-TACC fusion protein, classified A61K 39/39558.
X. Claims 18, drawn to a method for decreasing in a subject in need thereof the expression level or activity of a fusion protein comprising the tyrosine kinase domain of an FGFR protein fused o the TACC domain of a TACC protein comprising administering a composition for decreasing the expression level or activity of a fusion protein comprising the tyrosine kinase domain of FGFR fused to TACC domain of TACC and inhibitor of fusion protein wherein the inhibitor comprises  small molecule that specifically binds to FGFR protein, classification could not be determined because no structure is provided.
XI. Claims 18, drawn to a method for decreasing in a subject in need thereof the expression level or activity of a fusion protein comprising the tyrosine kinase domain of an FGFR protein fused o the TACC domain of a TACC protein comprising administering a composition for decreasing the expression level or activity of a fusion protein comprising the tyrosine kinase domain of FGFR fused to TACC domain of TACC and inhibitor of fusion protein wherein the inhibitor comprises  small molecule that specifically binds to TACC protein, classification could not be determined because no structure is provided.
XII. Claims 18, drawn to a method for decreasing in a subject in need thereof the expression level or activity of a fusion protein comprising the tyrosine kinase domain of an FGFR protein fused o the TACC domain of a TACC protein comprising administering a composition for decreasing the expression level or activity of a fusion protein comprising the tyrosine kinase domain of FGFR fused to TACC domain of TACC and inhibitor of fusion protein wherein the inhibitor comprises an anti-sense RNA that decrease expression of FGFR-TACC fusion polypeptide,  classified A61K 39/39558.
XIII. Claims 18, drawn to a method for decreasing in a subject in need thereof the expression level or activity of a fusion protein comprising the tyrosine kinase domain of an FGFR protein fused o the TACC domain of a TACC protein comprising administering a composition for decreasing the expression level or activity of a fusion protein comprising the tyrosine kinase domain of FGFR fused to TACC domain of TACC and inhibitor of fusion protein wherein the inhibitor comprises an anti-sense DNA that decrease expression of FGFR-TACC fusion polypeptide,  classified A61K 39/39558.
XIV. Claims 18, drawn to a method for decreasing in a subject in need thereof the expression level or activity of a fusion protein comprising the tyrosine kinase domain of an FGFR protein fused o the TACC domain of a TACC protein comprising administering a composition for decreasing the expression level or activity of a fusion protein comprising the tyrosine kinase domain of FGFR fused to TACC domain of TACC and inhibitor of fusion protein wherein the inhibitor comprises an siRNA that specifically targets FGFR-TACC fusion gene, classified A61K 39/39558.
XV. Claims 19-21, drawn to a method of decreasing growth of a solid tumor in a subject in need thereof comprising administering an inhibitor comprising antibody that specifically binds to FGFR-TACC fusion protein, wherein the inhibitor decreases size of the solid tumor wherein FGFR fusion comprises the tyrosine kinase domain of FGFR fused to TACC domain of TACC, classified A61K 39/39558.
XVI. Claims 19-22, drawn to a method for decreasing growth of a solid tumor in a subject in need thereof comprising administering an inhibitor comprising a FGFR fusion small molecule inhibitor that specifically binds to FGFR protein, wherein the inhibitor decreases size of the solid wherein FGFR fusion comprises the tyrosine kinase domain of FGFR fused to TACC domain of TACC, classification could not be determined because no structure is provided.
XVII.  Claims 19-22, drawn to a method for decreasing growth of a solid tumor in a subject in need thereof comprising administering an inhibitor comprising a FGFR fusion small molecule inhibitor that specifically binds to TACC protein, wherein the inhibitor decreases size of the solid wherein FGFR fusion comprises the tyrosine kinase domain of FGFR fused to TACC domain of TACC, classification could not be determined because no structure is provided.
XVIII. Claims 19-21, drawn to a method for decreasing growth of a solid tumor in a subject in need thereof comprising administering an inhibitor comprising an anti-sense RNA that decrease expression of FGFR-TACC fusion polypeptide, wherein the inhibitor decreases size of the solid wherein FGFR fusion comprises the tyrosine kinase domain of FGFR fused to TACC domain of TACC, classified A61K 48/005.
XIX. Claims 19-21, drawn to a method for decreasing growth of a solid tumor in a subject in need thereof comprising administering an inhibitor comprising an anti-sense DNA that decrease expression of FGFR-TACC fusion polypeptide, wherein the inhibitor decreases size of the solid tumor wherein FGFR fusion comprises the tyrosine kinase domain of FGFR fused to TACC domain of TACC, classified A61K 31/7115.
XX. Claims 19-21, drawn to a method for decreasing growth of a solid tumor in a subject in need thereof comprising administering an inhibitor comprising an siRNA that specifically targets FGFR-TACC fusion gene, wherein the inhibitor decreases size of the solid tumor wherein FGFR fusion comprises the tyrosine kinase domain of FGFR fused to TACC domain of TACC, classified A61K 48/00.
XXI.  Claim 23, drawn to a cDNA encoding a fusion protein comprising the tyrosine kinase domain of FGFR fused to the TACC domain of TACC, classified in C12N 15/62.
Claims 12-21 are linking claims.
The inventions are distinct, each from the other because of the following reasons.
The products of any one of the inventions I, III-VIII, and XXI are distinct each from the other, because they are drawn to products having materially different structures and functions.
The methods of any one of the inventions II, IX-XX are distinct each from the other, because they are drawn to methods having materially different steps.
The products of inventions I, III-VIII, and XXI, and the process of invention II, IX-XX, are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).   In the instant case the alternative inventions I, III-VIII, and XXI can be used in the alternative processes of invention II, IX-XX.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their different classifications and recognized divergent subject matter, and the search required for any one of inventions I-XXI is not required for any other invention I-XXI, restriction for examination purposes as indicated is proper.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions have acquired a separate status in the art in view of their different classification, a separate status in the art when they are classifiable together, and a different field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Claim(s) 1-23 is/are generic to the following disclosed patentably distinct species:
A species must be elected for each letter.  The election should be consistent with the group election above and other species election.  
A)   one species of SEQ ID NO: each for first and second oligonucleotide primer of claim 2, 8-10.
B)   one species of SEQ ID NO: each for second oligonucleotide primer of claim 5, 8-10.
C) one species of FGFR protein of claim 3 and 15;
D)  one species of FGFR-TACC fusion protein of claim 4 and 16;
C)  one species of TACC protein of claim 13.
E) one species of small molecule that specifically binds to a FGFR protein of claim 17 and 22.

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Since each activity requires a unique search of the function in the literature databases and undue search burden would be imposed on the examiner if all of the functions were examined on one patent application.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. §1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(h).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL D PAK/Primary Examiner, Art Unit 1646